Opinion issued February 19, 2009










     



In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00668-CR




ANGELA BROWN, Appellant

v.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court  
Harris County, Texas
Trial Court Cause No. 1166628




MEMORANDUM OPINION  
          Appellant, Angela Brown, was charged with the first-degree felony offense of
theft of more than $200,000.  See Tex. Penal Code Ann. § 31.03(e)(7) (Vernon
Supp. 2008).  Bail was set at $900,000.  Appellant filed a pretrial motion to reduce
bond, which the trial court denied.  In this appeal, appellant challenges the trial
court’s denial of her motion to reduce bond.  
          The State has filed a motion to dismiss the appeal on the basis that appellant
has been convicted of the charged offense and sentenced to 13 years in prison.  We
agree with the State that appellant’s conviction renders her appeal moot.  See
Henriksen v. State, 500 S.W.2d 491, 494 (Tex. Crim. App. 1973); Smith v. State, 848
S.W.2d 891, 893 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d). 
          We grant the State’s motion to dismiss and dismiss the appeal as moot.  
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  See Tex. R. App. P. 47.2(b).